BROOKE, P.,
concurred with the other judges, in the judgment that was entered; which was to the following effect:'That the circuit court erred in allowing the record mentioned in the second bill of exceptions, to go as evidence to the jury, there being a material variance between that and the record described in the first three counts of the declaration ; and that the judgment is erroneous: therefore, it is considered that the same be reversed &c. and it is ordered, that the verdict be set aside, and the cause remanded to the circuit court, for a new trial to be had therein, in which the said record is not to be allowed to be given in evidence, if offered.